Defendants in two actions, one commenced in the Supreme Court, Kings County, to recover damages for personal injuries, and the other commenced in the Municipal Court, Borough of Brooklyn, to recover for property damage, resulting from the same accident, appeal from an order denying their motion for a consolidation of the actions. Order reversed on the law and the facts, with $10 costs and disbursements, and the motion granted, with $10 costs. In our opinion the denial of the motion was an improvident exercise of discretion. Hagarty, Acting P. J., Carswell, Adel, Rolan and Sneed, JJ., concur.